NO. 12-13-00335-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

SECURENET MEDICAL, LTD.,                                    §   APPEAL FROM THE 115TH
YOUNG MEDICAL EQUIPMENT,
INC., AND LEONARD YOUNG,
APPELLANTS
                                                            §   JUDICIAL DISTRICT COURT
V.

ROYAL CASE CO., INC.,
APPELLEE                                                    §   UPSHUR COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellants have filed a motion to dismiss this appeal. In their motion, Appellants state
that they no longer wish to pursue the appeal and that the parties have agreed to the motion.
Because Appellants have met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1),
the motion is granted, and the appeal is dismissed. Pursuant to the agreement of the parties, costs
are assessed against the party incurring them. TEX. R. APP. P. 42.1(d).
Opinion delivered January 8, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 8, 2014


                                         NO. 12-13-00335-CV


        SECURENET MEDICAL, LTD., YOUNG MEDICAL EQUIPMENT, INC.,
                        AND LEONARD YOUNG,
                               Appellants
                                   V.
                        ROYAL CASE CO., INC.,
                                 Appellee


                                Appeal from the 115th District Court
                            of Upshur County, Texas (Tr.Ct.No. 153-13)


                   THIS CAUSE came on to be heard on the motion of the Appellants to
dismiss the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED
and DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed,
and that the decision be certified to the court below for observance. Costs are assessed against
the party incurring them.

                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.